Title: To John Adams from William Stephens Smith, 4 August 1785
From: Smith, William Stephens
To: Adams, John


          
            Dr: Sir.
            Leicester fields August 4th. 1785.
          
          The request I am going to make, will perhaps at the first blush appear singular—this you’ll excuse—If improper—I shall ever acknowledge myself obliged by being candidly told so—and in this, as well as in every other matter, I will chearfully give way to your superior judgement, and regulate my conduct by your advice, as far as you think proper to honour me with it.
          If there is a probability of your Excellency’s not having an occasion for me for some time, either for your private concerns or the business of your mission—I would request your permission to take a small tour on the Continent— a general Review of the Prussian Army takes place the latter end of this or the beginning of the next month, I should like to see it— and if you approve of it, I will sett off in the course of the next week—and if not—I shall be happy in the oppertunity of convincing you with what chearfulness, I shall submit to you decision— with the highest respect / I am / your Excellency’s / most Obedient / Humble Servt.
          
            W. S. Smith
          
        